EXAMINER’S AMENDMENT
&
REASONS FOR ALLOWANCE

Election/Restrictions
Claim 1 is generic/linking and allowable over the prior art of record.  Accordingly, the restriction requirement set forth in the Office action mailed on 06 August 2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable generic/linking claim. Specifically, claims 7-9, directed to one or more non-elected inventions/species, are no longer withdrawn from consideration because these claims require all the limitations of an allowable generic/linking claim.  However, claims 14-25, directed to one or more non-elected inventions/species, remain withdrawn from consideration because these claims do not require all the limitations of an allowable generic/linking claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Examiner's Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen B. Ackerman on 22 February 2021.

The application has been amended as follows:

IN THE CLAIMS:
a.	Claim 7, line 3, “the magnetization” has been changed to
--a magnetization--.
b.	Claims 10-11 and 14-25 have been canceled without prejudice
or disclaimer

Drawings
The drawings were received on 18 February 2021.  These drawings are accepted.

Reasons for Allowance
Claims 1-9 and 12-13 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
claims 1-9 and 12-13 specifically wherein the bottommost magnetic layer has “a width (w) between two sides thereof, and a height (h) between a front side at the ABS and a backside” and the uppermost magnetic layer has “a width w1 and a height h1, wherein w1 < w, and h1 < h, and w1 and h1 are at least 5X greater than a width and a height, respectively, of the first MR sensor.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CRAIG A. RENNER/Primary Examiner, Art Unit 2688